USCA4 Appeal: 22-6187      Doc: 10         Filed: 06/15/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6187


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        RICARDO JAVIER ARELLANO,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Martin K. Reidinger, Chief District Judge. (3:09-cr-00060-MR-1)


        Submitted: May 31, 2022                                           Decided: June 15, 2022


        Before NIEMEYER and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Ricardo Javier Arellano, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6187      Doc: 10         Filed: 06/15/2022      Pg: 2 of 2




        PER CURIAM:

               Ricardo Javier Arellano appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Arellano’s motion.

        See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert.

        denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s order. United

        States v. Arellano, No. 3:09-cr-00060-MR-1 (W.D.N.C. Feb. 2, 2022). We deny as moot

        Arellano’s motion to expedite. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




                                                     2